

115 HR 2540 IH: Flood Prevention Act of 2017
U.S. House of Representatives
2017-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2540IN THE HOUSE OF REPRESENTATIVESMay 18, 2017Ms. Norton introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Coastal Zone Management Act of 1972 to allow the District of Columbia to receive
			 Federal funding under such Act, and for other purposes.
	
 1.Short titleThis Act may be cited as the Flood Prevention Act of 2017. 2.Eligibility of District of Columbia for Federal funding under the Coastal Zone Management Act of 1972Section 304(4) of the Coastal Zone Management Act of 1972 (16 U.S.C. 1453(4)) is amended by inserting the District of Columbia, after the term also includes.
		